Citation Nr: 0603061	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hip disorder, 
including as secondary to a service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a hip condition 
secondary to bilateral knees.  The Board remanded this case 
in March 2001 and July 2004 for additional development.  As a 
result of the Board's denial of service connection for a 
right knee disability, the issue is re-characterized as 
service connection for a hip condition, to include as 
secondary to a service-connected left knee disability.

The Board notes that the veteran's ex-wife submitted a July 
2005 letter regarding an apportionment claim and refers this 
matter to the RO.


FINDINGS OF FACT

The medical evidence of record does not show any relationship 
between any hip disorder and a service-connected left knee 
disability, or the veteran's service.


CONCLUSIONS OF LAW

1.  A hip disorder is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005).

2.  A hip disorder was not incurred in or aggravated by 
active service, nor is a disability presently shown.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to t he duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 2000 rating decision, March 2000 statement of the 
case (SOC), and November 2002, March 2004, and September 2005 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to a service connection claim for a hip disorder, including 
as secondary to a left knee disability.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a November 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2000 rating decision, the RO 
denied the veteran's service connection claim for a hip 
disorder, including as secondary to a bilateral knee 
disability, later re-characterized as secondary to a service-
connected left knee disability.  The VCAA became effective in 
November 2000.  In November 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claim, the subsequent VA letter corrected 
any procedural errors.  The notice was provided by the AOJ 
prior to the last transfer and certification of the veteran's 
case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records, and private medical records.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
record shows that the veteran was scheduled for a VA 
examination, but he cancelled it in March 2005 because of the 
location.  The RO sent the veteran a March 2005 letter 
requesting that he notify VA whether or not he would be 
willing and able to report for another examination if re-
scheduled, and notifying him that if he did not respond, the 
appeal would be decided based on the evidence of record.  The 
veteran did not respond.  The CAVC has held that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992); see also 38 C.F.R. § 3.655.  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a hip disorder, 
including as secondary to a service-connected left knee 
disability.

As noted, the RO scheduled the veteran for a VA examination 
to determine whether any hip condition was related to the 
service-connected left knee disability, but the veteran 
cancelled the examination refusing the location.  In March 
2005, VA contacted the veteran to ask him whether he would be 
willing or able to attend a re-scheduled VA examination.  He 
also was notified in the VA letter that without the 
examination, VA might have to deny his claim, or he might be 
paid less than he otherwise would.  The VA letter was mailed 
to the veteran's address of record and was not returned as 
undeliverable.  Notwithstanding this, the veteran did not 
indicate a more desirable location, or whether or not he 
would be willing or able to attend another scheduled VA 
examination.  Therefore, the claim of service connection for 
a hip disorder, as secondary to a service-connected left knee 
disability will be decided based on the evidence of record.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Upon review, the record does not reflect any medical evidence 
relating a hip disorder to the service-connected left knee 
disability.  In fact, none of the medical records show any 
findings related to the hip.  Additionally, the service 
medical records are negative for findings of a hip injury or 
treatment.  Without such medical evidence, the service 
connection claim must be denied.  See 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310(a).

Moreover, even though the original claim was for service 
connection for a hip disability, as secondary to a bilateral 
knee disability, the right knee is not service-connected; as 
such, a secondary service connection claim, as it pertains to 
the right knee, also would fail.  See 38 C.F.R. § 3.310(a).  

In sum, the preponderance of the evidence is against the 
claim of service connection for a hip disorder, as secondary 
to a service-connected left knee disability; and the claim 
must be denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; however, as the 
evidence is not equally balanced, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Entitlement to service connection for a hip disorder, 
including as secondary to a service-connected left knee 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


